

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
Summary of Compensatory Arrangements
for the Named Executive Officers
of  Brown Shoe Company, Inc.
 


 
 
Annual Cash Incentive.  The named executive officers are eligible, under the
Company’s Incentive and Stock Compensation Plan of 2002, as Amended and
Restated, to receive annual cash incentive (bonus) awards.
 
Long-Term Incentives. The named executive officers are eligible, under the
Company’s Incentive and Stock Compensation Plan of 2002, as Amended and
Restated, to participate in the Company’s long-term incentive program involving
the award of stock options, restricted stock and performance-based awards.
 
On March 5, 2008, the Compensation Committee of our Board of Directors granted
performance units to these individuals in lieu of performance shares that were
granted in prior years.  For the performance period of fiscal 2008-2010, the
performance units provide that performance shall be measured by both compound
annual sales growth and cumulative earnings per share (as adjusted for
non-recurring expenses and recoveries), and that a minimum earnings per share
shall be required for any payout.  The Performance Unit awards include a target
amount of cash and a target number of our shares, with the maximum payout being
two times the target amounts.  Based on the Company’s performance and the
resulting calculated payout as a percent of the target level, following the end
of the three-year performance period, the cash component will be paid in cash
and the stock component will be paid in shares of our stock.
 
The following table indicates the target cash amount and the target number of
our shares for the performance units granted to each of the 2007 named
executives:
 


Name and Title of Executive Officer
Target Cash Amount
Target Shares (#)
Ronald A. Fromm
Chairman of the Board and Chief Executive Officer
$425,600
28,000
Mark E. Hood
        Senior Vice President and Chief Financial Officer
$106,400
 7,000
Diane M. Sullivan
President and Chief Operating Officer
$296,400
19,500
Joseph W. Wood
President, Famous Footwear and Brown Shoe Retail
$106,400
 7,000
Gary M. Rich
President, Brown Shoe St. Louis - Wholesale
$106,400
 7,000

 
Benefit Plans and Other Arrangements.  The named executive officers are eligible
to participate in Company programs available to all employees, including health,
disability and life insurance programs, and qualified 401(k) and pension plans.
 
The named executive officers also participate in an Executive Retirement Plan
(SERP), which effectively replaces a benefit that higher-earning employees lose
under the tax-qualified pension plan and in certain aspects enhance the benefits
in favor of the employees, and each of the named executive officers is a party
to a severance agreement which provides benefits upon certain events of
termination, including those following a change of control.
 
The named executives are also eligible to participate in the Deferred
Compensation Plan effective January 1, 2008, that allows the participant to
defer up to 50% of base salary and up to 100% of other compensation, with
deferral only of cash compensation authorized, and with deferral until
termination or other date specified date by the participant.
 
In addition, the named executive officers listed may receive perquisites,
including personal use of the corporate aircraft, financial and tax planning
services, executive disability, executive physicals and club dues.

 
 

--------------------------------------------------------------------------------

 
